 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    SAMY HAMILTON HERRARTE GARCIA,                            Case No. 19-CV-1928-RSL

10                          Petitioner,                         ORDER TO SHOW CAUSE
11                     v.                                       AND FOR SERVICE

12    GLERCY ROSARIO DUARTE REYNOSA,
13                          Respondent.
14
15         This matter comes before the Court on petitioner’s “Motion for Ex Parte Immediate
16 Temporary Restraining Order and Order to Show Cause.” Dkt. #6. Having reviewed the motion
17 and the remainder of the record, it is hereby
18         ORDERED that respondent Glercy Rosario Duarte Reynosa shall appear before the Court
19 for an evidentiary hearing on petitioner Samy Hamilton Herrarte Garcia’s “Petition for Return of
20 Children” (Dkt. #1) on December 17, 2019 at 1:30 p.m. at the United State Courthouse, 700
21 Stewart Street, Seattle Washington, in Courtroom 15106. It is further
22         ORDERED that respondent Glercy Rosario Duarte Reynosa is not to remove the
23 children, S.C.H.D. and J.A.H.D., from the Western District of Washington without prior written
24 approval from the Court. It is further
25         ORDERED that any papers in opposition to the petition for the return of S.C.H.D. and
26 J.A.H.D, and a list of witnesses who will testify at the evidentiary hearing shall be filed no later
27 than December 12, 2019. It is further
28

     ORDER TO SHOW CAUSE AND FOR SERVICE - 1
 1         ORDERED that petitioner shall personally serve a copy of this order on respondent
 2 within five days of the date of this order.
 3         The Court notes that petitioner has further requested an ex parte temporary restraining
 4 order (1) enforcing video chat access to his children, (2) requiring information regarding the
 5 children’s daycare provider and/or school, (3) transferring the children to the physical custody of
 6 petitioner, and (4) requiring that respondent post a bond in an amount of $15,000 within 48
 7 hours of service. Regarding these requests for relief, the Court finds petitioner has not met his
 8 burden under Rule 65 and declines to issue a temporary restraining order without first providing
 9 respondent with notice and an opportunity to be heard at the December 17, 2019 hearing.
10         DATED this 3rd day of December, 2019.
11
12                                                   A
                                                     Robert S. Lasnik
13
                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TO SHOW CAUSE AND FOR SERVICE - 2
